Supreme Court of Florida
                                   ____________

                                   No. SC17-935
                                   ____________


   IN RE: AMENDMENTS TO FLORIDA RULE FOR CERTIFIED AND
             COURT-APPOINTED MEDIATORS 10.910.

                                   [June 22, 2017]

PER CURIAM.

      This matter is before the Court on a petition of the Supreme Court

Committee on Alternative Dispute Resolution Rules and Policy (Committee),

proposing amendments to rule 10.910 (Mediator Ethics Advisory Committee) of

the Florida Rules for Certified and Court-Appointed Mediators (Mediator Rules).

We have jurisdiction. See art. V, §2(a), Fla. Const.; see also § 44.106, Fla. Stat.

(2016).

      The Committee’s petition proposes amendments to Mediator Rule 10.910

following this Court’s opinion in In re Amendments to the Florida Rules for

Certified & Court-Appointed Mediators, 202 So. 3d 795 (Fla. 2016), adopting

amendments to Mediator Rule 10.730 (Mediator Qualifications and Discipline

Review Board) to authorize a fourth standing division of the Mediator
Qualifications and Discipline Review Board (MQDRB). We have fully considered

the Committee’s petition, and we adopt the amendments as proposed.

      We first amend Mediator Rule 10.910 in subdivision (b) (Appointment) to

provide that the membership of the Mediator Ethics Advisory Committee shall be

composed of nine members, two from each of the four divisions of the MQDRB,

and one member from any of the four divisions. Additionally, we amend

subdivision (c) (Membership and Terms) to require that the membership of the

Mediator Ethics Advisory Committee shall include one county mediator, one

family mediator, one circuit mediator, one dependency mediator, one appellate

mediator, and four additional mediators who hold any type of Florida Supreme

Court mediator certification. Finally, we amend subdivision (e) (Opinions) to

allow the Dispute Resolution Center greater latitude in publishing advisory

opinions of the Mediator Ethics Advisory Committee.

      Accordingly, the Florida Rules for Certified and Court-Appointed Mediators

are hereby amended as reflected in the appendix to this opinion. New language is

indicated by underscoring; deletions are indicated by struck-through type. The

amendments shall become effective immediately upon release of this opinion.

Because the amendments were not published for comment prior to their adoption,




                                       -2-
interested persons shall have sixty days from the date of this opinion in which to

file comments with the Court.1

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, POLSTON,
and LAWSON, JJ., concur.

THE FILING OF A MOTION FOR REHEARING SHALL NOT ALTER THE
EFFECTIVE DATE OF THESE AMENDMENTS.



        1. The Court invites all interested persons to comment on the amendments,
which are reproduced in full below, as well as online at
http://www.floridasupremecourt.org/decisions/opinions.shtml. All comments must
be filed with the Court on or before August 21, 2017, with a certificate of service
verifying that a copy has been served on the Committee Chair, Honorable Rodney
Smith, Eleventh Judicial Circuit Court, 73 West Flagler Street, Room 1401,
Miami, Florida 33130, rsmith@jud11.flcourts.org, and on support staff to the
Committee, Juan R. Collins, Dispute Resolution Center, Florida Supreme Court
Building, 500 South Duval Street, Tallahassee, Florida 32399,
collinsj@flcourts.org, as well as a separate request for oral argument if the person
filing the comment wishes to participate in oral argument, which may be scheduled
in this case. The Committee Chair has until September 11, 2017, to file a response
to any comments filed with the Court. If filed by an attorney in good standing with
The Florida Bar, the comment must be electronically filed via the Florida Courts
E-Filing Portal (Portal) in accordance with In re Electronic Filing in the Supreme
Court of Florida via the Florida Courts E-Filing Portal, Fla. Admin. Order No.
AOSC13-7 (Feb. 18, 2013). If filed by a nonlawyer or a lawyer not licensed to
practice in Florida, the comment may be, but is not required to be, filed via the
Portal. Comments filed via the Portal must be submitted in Microsoft Word 97 or
higher. See In re Electronic Filing in the Florida Supreme Court, Fla. Admin.
Order No. AOSC17-27 (May 9, 2017). Any person unable to submit a comment
electronically must mail or hand-deliver the originally signed comment to the
Florida Supreme Court, Office of the Clerk, 500 South Duval Street, Tallahassee,
Florida 32399-1927; no additional copies are required or will be accepted.




                                        -3-
Original Proceeding – Florida Rules for Certified and Court-Appointed Mediators

Judge Rodney Smith, Chair, Committee on Alternative Dispute Resolution Rules
and Policy, Miami, Florida; and Juan R. Collins, Senior Attorney I, Dispute
Resolution Center, Tallahassee, Florida,

      for Petitioner




                                      -4-
                                   APPENDIX

Rule 10.910.       MEDIATOR ETHICS ADVISORY COMMITTEE

(a) [No change]

(b) Appointment. The Mediator Ethics Advisory Committee shall be composed
    of 9 members, 32 from each of the 4geographic divisions served byof the
    Mediator Qualifications and Discipline Review Board and the ninth member
    from any of the 4 divisions. No member of the Mediator Qualifications and
    Discipline Review Board shall serve on the committee.

(c) Membership and Terms. The membership of the committee, appointed by
    the chief justice, shall be composed of 1 county mediator, 1 family mediator,
    and 1 circuit mediator, 1 dependency mediator, 1 appellate mediator, and 4
    additional mediators who hold any type of Florida Supreme Court mediator
    certificationfrom each division and shall be appointed by the chief justice. At
    least one of the 9 members shall also be a certified dependency mediator, and
    at least one of the 9 members shall also be a certified appellate mediator. All
    appointments shall be for 4 years. No member shall serve more than 2
    consecutive terms. The committee shall select 1 member as chair and 1
    member as vice-chair.

(d) [No change]

(e) Opinions. Upon due deliberation, and upon the concurrence of a majority of
    the committee, the committee shall render opinions. A majority of all
    members shall be required to concur in any advisory opinion issued by the
    committee. The opinions shall be signed by the chair, or vice-chair in the
    absence of the chair, filed with the Dispute Resolution Center, published in
    the Dispute Resolution Center newsletterby the Dispute Resolution Center,
    and be made available upon request.

(f)-(h)    [No change]


                                Committee Notes
                                  [No change]




                                       -5-